Order entered July 26, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00539-CV

                          IN THE INTEREST OF A.R.M., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-09646

                                            ORDER
       Before the Court is the July 24, 2017 request of court reporter Georgina Ware for an

extension of time to file the reporter’s record. We GRANT the request to the extent that the

reporter’s record shall be filed by Monday, August 7, 2017. See TEX. R. APP. P. 35.3(c). We

caution Ms. Ware that further requests for an extension of time in this accelerated appeal

involving the termination of parental rights will be disfavored.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE